Citation Nr: 1142801	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for asthma rated as 10 percent disabling prior to October 29, 2008 and rated as 30 percent disabling as of October 29, 2008.

2.  Entitlement to an increased initial rating for a gastrointestinal disorder classified as duodenitis with diverticulosis, rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for asthma, and assigned an initial 10 percent rating.  This rating also granted service connection for diverticulosis with an initial 0 percent rating and service connection for duodenitis, with an initial 10 percent rating assigned.  

While the appeal was pending, the RO in an April 2007 DRO decision granted an initial 10 percent rating for the diverticulosis, and confirmed and continued the initial 10 percent ratings for the asthma and duodenitis.  

Thereafter, the RO in November 2009 granted a staged increase to 30 percent for the asthma, effective October 29, 2008 and continued the initial 10 percent rating prior to this date.  The RO also determined that assigning separate ratings for the diverticulosis and the duodenitis was a clear and unmistakable error (CUE), and amended the rating to be a single rating for these conditions, rated at 20 percent disabling from initial entitlement.  The Board has characterized these issues to reflect the appropriate ratings assigned.  

In a March 2011 brief, the Veteran's representative argued that the current evidence demonstrated that a 60 percent rating is warranted for the Veteran's asthma.  The representative went on to state: "We do NOT request a remand.  The Board has adequate evidence to grant the 60 percent evaluation for asthma".  This brief has specifically requested that the Veteran be assigned a 60 percent rating for his asthma, and that the matter not be remanded for an examination.  There has not been any subsequent communication since the March 2011 brief, which essentially limited this issue to entitlement to a 60 percent rating for the asthma.  

The issue of entitlement to an increased rating for diverticulosis and the duodenitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that the veteran's bronchial asthma results in pulmonary function results of Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent of the predicted value since initial entitlement, with the June 2006 VA examination results showing an FEV-1 to be 46 percent both on pre- and post bronchodilator and the October 2008 VA examination results showing an FEV-1 to be 51 percent pre-bronchodilator and 55 percent post bronchodilator.  He is otherwise shown to have dyspnea on mild exertion and his primary doctor confirmed in April 2007 that he meets the criteria for a 60 percent rating.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for bronchial asthma have been met from initial entitlement. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.97, Diagnostic Code 6602 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to a 60 percent rating for asthma from initial entitlement (as per the request in the March 2011 brief specifically requesting a 60 percent rating),  the Board finds that no further discussion of VCAA compliance is warranted.   The benefit sought is awarded.

Analysis-Increased Rating for asthma 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2010).

The veteran alleges that his bronchial asthma is more severe than the current 30 percent evaluation in effect as of October 29, 2008 and more severe than the 10 percent evaluation in effect prior to that date.  He and his representative assert that a 60 percent rating is the proper rating for his condition.  His asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  His initial claim for entitlement was filed in June 2005.

Under Diagnostic Code 6602,  a 10 percent rating is warranted for bronchial asthma with Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or the ratio of FEV-1/Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent of the predicted value; or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating requires FEV-1 of 56 to 70 percent of the predicted value; or FEV- 1/FVC of 56 to 70 percent of the predicted value; or the need for daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating for bronchial asthma is warranted for FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC less than 40 percent of the predicted value; or more than one attack per week, with episodes of respiratory failure; or when daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011). 

VA records from 2004 primarily addressed other problems than asthma.  In a June 2004 pre-procedure record for gastroenterology, the Veteran was noted to be able to breathe deeply and cough freely.  In December 2004, asthma was among the diseases listed on the problem list, but with no particular symptoms or medication shown to treat it.  A chest X-ray from December 2004 showed no acute infiltrates.  Likewise, VA records from 2005 include an April 2005 record for glycemia with history noted to reveal the Veteran denying having shortness of breath while lying, sitting or with minimal exertion.  Lungs were clear to auscultation.  The lungs were shown to be clear to auscultation and percussion in private records from September 2005.

A VA record from January 2006 did show the Veteran to be seen in the ER for shortness of breath and wheezing typical of previous asthma exacerbations.  His symptoms started about 2 weeks ago and were exacerbated by cold weather.  He had no associated symptoms.  He had no prior history of hospitalizations for asthma.  He was noted to have run out of Albuterol.  On review of symptoms he had shortness of breath at rest, but no other significant symptoms.  Examination revealed mild wheezes and prolonged expirations.  He also had chest tenderness.  The assessment was asthma, exacerbation, triggered by change in the weather.  He was administered bronchodilators and steroids and improved greatly.  There was no shortness of breath at discharge.  By February 2006, the lungs were shown to be clear to auscultation and percussion in private records.  The February 2006 record noted that the Veteran was prescribed Albuterol and Azmacort as needed.  

A June 2006 VA examination for asthma noted that the Veteran denied hemoptysis, and anorexia.  He did report productive cough, exertional wheezing and dyspnea, all intermittent.  He denied recent asthma attacks.  He used Ventolin.  He used no oxygen and did not report incapacitating episodes requiring bedrest or treatment by his physician.  Examination revealed him to be in no apparent respiratory distress.  His lungs were clear and he had equal chest expansion.  No wheezes, rhonchi or rales were appreciated.  Chest X-ray showed no acute infiltrates and lungs were grossly clear.  Pulmonary function testing (PFT) recorded in July 2006 for this examination significantly reported FEV-1 findings to be 46 percent both on pre- and post bronchodilator.  FEV-1/FVC findings were 71 percent, with reference of 79 percent.  There was no significant bronchodilator response.  DLCO was 50 percent, including when adjusted.  He was assessed with mixed moderate restrictive plus obstructive defect.  There was no response to bronchodilators; however this did not preclude their possible clinical benefit.  He was diagnosed with asthma that was deemed as likely as not related to service.  No other pulmonary disorder was diagnosed besides the asthma.  

A June 2006 raw PFT report (presumably recorded later for the above VA examination report) disclosed findings for FEV-1 with the following predicted values, pre and post bronchodilator were both 46 percent of the predicted value.  FEV-1/FVC findings were 71 percent pre- bronchodilator, and 73 percent post bronchodilator.  Reference was 79.  DLCO was 50.  

VA records from 2007 include a February 2007 record showing complaints of chest congestion, cough, right sided back pain, and shortness of breath on exertion for about 6 days.  He had recently traveled from Haiti.  Examination revealed decreased breath sounds in both bases but no rales or rhonchi were heard.  He was assessed with bilateral pleural effusions/leukocytosis, rule out pneumonia.  He was noted to have left the ER for personal reasons before further medical intervention was done, and planned to return in a few hours for admission.  He was later admitted the following day for increasing shortness of breath.  Clinical findings were of basibasilar fine crackles and poor air entry.  Chest X-ray showed small bilateral pleural effusions, bibasilar early infiltrates/atelectasis.  He was diagnosed with dyspnea/cough and possible pneumonia.  Further assessment was suspected community acquired pneumonia (CAP).  There was questionable right lung mass.  He was less suspicious for TB given his history and chest X-ray, but he was noted to travel frequently to Haiti.  He completed a hospital treatment course for pneumonia, including respiratory nebulizer treatment.  He was discharged a day later with a diagnosis of pneumonia.  He was advised to avoid strenuous exercises and heavy lifting.  On follow up a few days later, his CAP was improved with continued antibiotic treatment and he reported feeling much better.  His lungs were now clear to auscultation without crackles or rhonchi.  The rest of the records from 2007 concerned other medical issues than pulmonary ones.  

A questionnaire filled out by the Veteran's physician in April 2007 at the behest of his representative stated that he has treated the Veteran for asthma, and was his primary care physician.  He checked off that the Veteran met the criteria for a 60 percent rating for asthma under Diagnostic Code 6602, (with the criteria recited).  The physician commented that the Veteran has clinically significant bronchial asthma and was recently hospitalized with pneumonia, which his bronchial condition predisposed him to developing.  

An October 2007 VA examination for psychiatric problems noted some complaints regarding asthma, wherein he reported that he has to stop and rest if he walks too far or too fast.  He reported living on a 5th floor walkup and it took him 15 plus minutes to walk up the steps every day.  He could not exercise because of asthma.  He indicated that sometimes he stayed indoors due to such restrictions.  He also had to take an inhaler with him everywhere, and became panicky if he forgot it or ran low.  The rest of the examination dealt with psychiatric complaints, although the examiner commented that his asthma limited his functioning, as he was prevented from walking for extended periods of time, and found it difficult to get in and out of his apartment.  

VA treatment records from 2006 to 2008, included an October 2008 record for complaints of generalized weakness, with review of systems negative for cough or shortness of breath, and normal chest sounds on examination.  

The report of an October 2008 VA examination revealed the Veteran to report his asthma symptoms were progressively worsening.  He now had a lot of productive cough.  He had no hemoptysis or anorexia.  He admitted to dyspnea on the slightest exertion, which had gotten extremely worse in the past 2 years.  He reported getting asthma attacks at least 2 to 3 times a week and was constantly using his inhalers.  Treatment was with Albuterol, Flunisolide inhalers, and Hydroxyzine Pulmate at bedtime.  He admitted the inhalers helped but he was constantly worried about his lungs.  Examination was negative for any wheezing, rales or rhonchi.  His chest expanded symmetrically.  There was no cor pulmonale or ventricular hypertrophy or pulmonary hypertension.  He reported having lost 16 pounds in 2 months.  X-ray of February 2007 was noted to show a right pleural effusion with bibasilar infiltrates, greater on the right.  The examiner recited the findings from the 2006 examination.  A new PFT was ordered, with the results as follows:  FEV-1 pre-bronchodilator was 51 percent, and post bronchodilator was 55 percent.  FEV-1/FVC was 70 percent (reference 79).  DLCO was 55 percent, and when adjusted was 56 percent.  The impression was moderately severe obstructive defect with no significant bronchodilator response.  However this did not preclude clinical benefit.  He was also assessed with moderate restriction and moderate gas transfer defect.  He did have mild improvement in lung parameters as compared to PFT from July 2006.  Chest X-ray showed mild COPD, with no significant interval change.  He was assessed with asthma and COPD.  The examiner commented that FEV-1 was the more significant indicator for the severity of the Veteran's asthma disability. 

The raw PFT report from October 2008 revealed findings of FEV-1 with the following predicted values, pre bronchodilator was 51 percent and post bronchodilator was 55 percent of the predicted value.  FEV-1/FVC findings were 70 percent pre- bronchodilator, and 72 percent post bronchodilator.  Reference was 79.  DLCO was 55 pre reference and 56 percent post reference.  

A November 2008 respiratory therapy note revealed he was seen for testing, with reports from PFT to be attached.  Another November 2008 note from primary care revealed he denied any problems with shortness of breath, cough or wheezing.  Examination revealed vesicular breath sounds, nil rhonchi or crepitus.  The assessment was mild, intermittent asthma.  Plans including Albuterol.  A December 2008 record noted that he had an exercise tolerance of 3 blocks at a low pace.  He did callisthenic exercises at home.  Findings on examination were identical to those in the November 2008 primary care note. 

VA records from 2009 include a February 2009 record which again noted his exercise tolerance of 3 blocks at a low pace was unchanged.  In April 2009 he underwent a GI procedure, with findings including the Veteran being able to breathe deeply and cough freely.  

A July 2009 VA examination's addendum stated that re-examination was not necessary and referenced the October 2008 examination.  The examiner responded to a question of which PFT examination, either the 2006 or 2008 PFT was more representative of the severity of the Veteran's asthma.  The response was that the 2006 PFT was more severe, as the 2008 PFT showed mild improvement compared to the 2006 test.  Another addendum from November 2009 stated that the FEV/FVC (71 percent) was more representative of the severity of the Veteran's asthma for the July 2006 PFT.  This addendum also said that the FEV/FVC (70 percent) was more representative of the severity of the Veteran's asthma for the October 2008 PFT.  The rationale was that the ratio is always more representative of the Veteran's asthmatic state.  

Otherwise the VA records up to the end of 2009 primarily address other medical problems besides asthma, with no significant findings for the asthma/COPD.  In December 2009, the Veteran was seen for evaluation of multiple medical problems including asthma.  He was noted to use an Albuteral inhaler 3 times a day and had night time symptoms about 3 times a week.  His lungs were clear to auscultation and he was assessed with uncontrolled asthma, still with night time symptoms.  Plans were to add an Asmanex inhaler and continue the Albuterol.  In January 2010 the Veteran was seen for a productive cough with green sputum for 5 days.  He denied shortness of breath or chest pain.  Examination revealed normal breath sounds and no chest tenderness.  He was assessed with upper respiratory infection (URI).  This was treated with Azithromax and Sudafed.  By February 2010 he was followed up for other medical issues, with no evidence of recurrence of the URI shown.  He was noted to have chronic asthma with inhaled steroids for some time.  Lungs were clear to auscultation.  

A July 2010 VA psychiatric disorders examination did note the Veteran to report being distressed by his asthma, as he was limited physically by this condition.  He was unable to walk fast or jog because of it.  He also had issues leaving his 5th floor apartment due to being unable to climb the stairs.  The rest of the examination addressed psychiatric symptoms.

Based on a review of the evidence, the Board finds that as of initial entitlement, a 60 percent rating is warranted for the Veteran's asthma.  This is warranted based on the findings from the PFT results in connection with the June 2006 VA examination that showed his pre and post bronchodilator results for FEV-1 were 46 percent.  More recently, the October 2008 VA examination results on PFT showed his FEV-1 to be 51 percent pre-bronchodilator and 55 percent post bronchodilator.  Such findings of FEV-1 fall firmly within the criteria for a 60 percent rating for asthma based on FEV-1 of 40 to 55 percent of the predicted value.  See Diagnostic Code 6602.  Further supporting this finding is the questionnaire from his primary doctor in April 2007, who checked that he falls within the criteria for a 60 percent rating under Diagnostic Code 6602.  Likewise, the additional evidence showing that certain activities such as walking and using the stairs to his apartment are greatly restricted due to his asthma are supportive of the 60 percent rating.  

Although the RO determined that no more than a 30 percent rating is warranted as of October 29, 2008 based on the addendum opinion from November 2009 which stated that the FEV/FVC was more representative of the Veteran's current disability, it failed to properly balance this against the favorable opinion directly following the October 2008 VA examination.  This opinion stated that the FEV-1 score was more representative of the Veteran's current disability.  Furthermore, the Diagnostic Code applicable to this condition, asthma, specifically provides for a 60 percent rating to be assigned when the FEV-1 specifically falls within 40 to 55 percent of the predicted value, regardless whether the other scores, including the FEV-1/FVC are shown to be.  Findings on examinations do not show criteria that even approaches that needed for an even higher rating than 60 percent.  

Thus the evidence clearly shows that a 60 percent rating is warranted for the Veteran's asthma as of initial entitlement.  As this rating is the rating which was specifically requested in the most recent brief filed in March 2011, this is considered to be a full grant of the requested benefits.  

Likewise there is no need to address extraschedular consideration in light of the full grant of the requested amount.  The Board further notes that the Veteran did not appeal the RO's denial of total disability due to individual unemployability (TDIU) in August 2010 rating during the pendency of this claim.  Thus there is no need to consider TDIU in this matter.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial 60 percent rating for asthma is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board finds that it is necessary to remand the remaining appellate issue for further development to afford proper adjudication.  With regard to the gastrointestinal disorders of duodenitis and diverticulosis, there is evidence that his symptoms have increased in frequency since the last examination.  Since the most recent VA gastrointestinal (GI) disorders examination of October 2008, a May 2011 report of general information indicated that the Veteran was scheduled for surgery for his service connected gastrointestinal conditions of duodenitis and diverticulosis later the same month.  In fact, the Veteran wanted to file a claim for temporary total disability for these conditions.  Moreover, the Board notes that the Veteran had apparently been scheduled to have a future GI disorders examination in November 2011, according to a notation in the November 2009 rating that found CUE in assigning separate ratings for the service connected gastrointestinal conditions of duodenitis and diverticulosis.

Prior to any examination, copies of all outstanding records of pertinent treatment should be added to the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for his gastrointestinal disability since 2010.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The Veteran should also be afforded a gastrointestinal examination to determine the severity of his service-connected digestive disorder(s) classified as duodenitis with diverticulosis.  The claims folder, and the applicable Diagnostic Codes for digestive disorders (Diagnostic Codes 7301, 7319, 7323, 7327, 7305) must be made available to the examining physician and the physician should state that he/she has reviewed the claims folder in the report of examination.  All tests and studies deemed necessary by the examiner should be performed. The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the digestive system, particularly the criteria used in evaluating duodenitis and diverticulosis (Diagnostic Codes 7301, 7319, 7323, 7327, 7305.) 

The examiner should specifically comment on the presence or absence of pain, vomiting, weight loss, hematemesis, melena, anemia, number of incapacitating episodes or other symptoms associated with duodenitis.  The examiner should address whether the symptoms are fully or partially relieved by standard ulcer therapy.  The examiner should also describe any impairment of health due to duodenitis as severe, considerable, or less than considerable, as per Diagnostic Code 7305 for duodenal ulcer.

The examiner should also specifically comment on the symptoms due to diverticulosis, to include the nature, frequency and severity of any bowel disturbances manifested (to include diarrhea and constipation), along with the frequency of any episodes of abdominal distress accompanying such disturbances, as per the criteria for irritable colon syndrome under Diagnostic Code 7319.  The examiner should address whether the symptoms more closely resemble that of an ulcerative colitis, and if so, the frequency and severity of them as per Diagnostic Code 7323.  Finally the examiner should discuss whether the symptoms resemble that of peritoneal adhesions, and if so the frequency and severity of them as per Diagnostic Code 7301.  

A complete rationale for any opinion expressed must be provided.

3.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


